EXHIBIT 10.1
SUBSCRIPTION AGREEMENT
This subscription agreement (this “Subscription Agreement”) is made as of
December 6, 2011 by and between the investor identified on the signature page
hereto (“Purchaser”) and Wireless Ronin Technologies, Inc., a Minnesota
corporation (the “Company”), and the parties hereto agree as follows:
1. Subscription

  (a)  
Purchaser agrees to buy and the Company agrees to sell and issue to Purchaser
such number of shares of the Common Stock set forth on the signature page hereto
(the “Shares”) for the purchase price set forth thereon. “Common Stock” means
the Company’s common stock, $0.01 par value per share.

  (b)  
The offering and sale of the Shares (the “Offering”) are being made pursuant to
(i) an effective Registration Statement on Form S-3 (File No. 333-161700) (the
“Registration Statement”) filed by the Company with the United States Securities
and Exchange Commission (the “Commission”), including the prospectus contained
therein dated September 29, 2009, (ii) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended, that have been or will be filed, if required, with the
Commission and delivered to the Purchaser on or prior to the date hereof,
containing certain supplemental information regarding the terms of the Offering
and the Company, and (iii) a prospectus supplement containing certain
supplemental information regarding the terms of the Offering that has been or
will be filed with the Commission and delivered to the Purchaser as required by
law.

  (c)  
On December 12, 2011, subject to the satisfaction or waiver of all of the
closing conditions set forth in the Placement Agency Agreement (the “Placement
Agreement”) dated December 6, 2011 by and between the Company and Roth Capital
Partners, LLC (“Roth”), (i) the Purchaser shall pay the aggregate purchase price
for the Shares by delivery of immediately available funds to such Purchaser’s
executing broker’s delivery versus payment account established at Roth, or to
another account allowed by Roth, and (ii) the Company will deliver, or cause to
be delivered, to Roth the Shares by authorizing the release of the Shares to
Roth’s clearing firm via DWAC delivery prior to the release of the federal funds
wire to the Company for payment for such Shares, (iii) Roth will deliver, or
cause to be delivered, to the Purchaser, such Purchaser’s Shares in accordance
with the instructions provided by such Purchaser on its executing broker’s
account versus payment for such Shares and (iv) Roth will deliver, or cause to
be delivered, to the Company, the aggregate purchase price for the Shares, minus
applicable fees and disbursements.

2. Company Representations and Warranties. The Placement Agreement contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Purchaser, which shall be a third party beneficiary thereof.
The Company represents and warrants that a true and correct copy of the
Placement Agreement is attached hereto as Exhibit A. In addition, and without
limiting the generality of the foregoing, the Company represents and warrants
that: (a) it has full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder; (b) this Subscription
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally and subject to general principles of equity; (c) the
execution and delivery of this Subscription Agreement and the consummation of
the transactions contemplated hereby will not (i) result in a breach or
violation

 

 



--------------------------------------------------------------------------------



 



of any of the terms and provisions of, or constitute a default under, any law,
rule or regulation to which the Company or any subsidiary is subject, or by
which any property or asset of the Company or any subsidiary is bound or
affected, (ii) conflict with, result in any violation or breach of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, lease, credit facility, debt, note, bond, mortgage,
indenture or other instrument or obligation or other understanding to which the
Company or any subsidiary is a party of by which any property or asset of the
Company or any subsidiary is bound or affected, or (iii) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the Company’s charter or bylaws, except in the case of clauses (i) and (ii) such
breaches, violations, defaults, or conflicts which are not, individually or in
the aggregate, reasonably likely to result in a material adverse effect upon the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under the Subscription Agreement; (d) the
Shares have been duly authorized for sale and issuance, and when issued and
delivered, will be validly issued, fully paid and nonassessable; (e) the Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Subscription Agreement; (f) all
preemptive rights or rights of first refusal held by shareholders of the Company
and applicable to the transactions contemplated hereby, if any, have been duly
satisfied or waived in accordance with the terms of the agreements between the
Company and such shareholders conferring such rights; and (g) except with
respect to the transactions contemplated by the Placement Agreement, this
Subscription Agreement and other subscription agreements entered into pursuant
to the Placement Agreement, the Company has not provided the Purchaser with any
material, non-public information.
3. Purchaser Representations, Warranties and Acknowledgments. Purchaser
represents and warrants that: (a) it has full right, power and authority to
enter into this Subscription Agreement and to perform all of its obligations
hereunder; (b) this Subscription Agreement has been duly authorized and executed
by and constitutes a valid and binding agreement of Purchaser enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally; (c) the execution and delivery of
this Subscription Agreement and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of
(i) Purchaser’s certificate of incorporation or by-laws (or other similar
governing documents), or (ii) any material agreement or any law or regulation to
which Purchaser is a party or by which any of its property or assets is bound;
(d) prior to the execution hereof, Purchaser has had full access to and relied
only upon (i) the documents referenced in Section 1(b) and (ii) the pricing and
other information contained in this Subscription Agreement; and (e) it has not
directly or indirectly, nor has any person acting on behalf of or pursuant to
any understanding with such Purchaser, disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) or engaged in any transactions in the securities of the Company
(including, without limitations, any short sales (as defined in Rule 200(a) of
Regulation SHO) involving the Company’s securities) since the time that such
Purchaser was first contacted by the Company or Roth regarding an investment in
the Company. Purchaser covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including short sales) prior to the time that
the transactions contemplated by this Subscription Agreement are publicly
disclosed.

 

-2-



--------------------------------------------------------------------------------



 



4. Covenants.

  (a)  
The Company shall, by 8:30 a.m. (New York City time) on the trading day
immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby, and issue a Current
Report on Form 8-K including the Placement Agreement and form of subscription
agreement as exhibits thereto. The Company agrees that neither the press release
nor the Current Report on Form 8-K will contain the identity of the Purchasers,
unless otherwise required by law or any regulatory agency that regulates the
Company. From and after the issuance of such press release and Current Report on
Form 8-K, the Company shall have publicly disclosed all material, non-public
information delivered to the Purchaser by the Company, if any, or any of its
officers or directors in connection with the transactions contemplated hereby.

5. Miscellaneous.

  (a)  
Roth is serving as placement agent in this transaction and consummation of the
transaction is subject to the terms and conditions of the Placement Agreement.

  (b)  
Except as otherwise provided herein, this Subscription Agreement constitutes the
entire understanding and agreement between the parties with respect to its
subject matter and there are no agreements or understandings with respect to the
subject matter hereof which are not contained in this Subscription Agreement.
This Subscription Agreement may be modified only in writing signed by the
parties hereto. The Company represents and warrants that this Subscription
Agreement is and will be the same in all material respects with other
subscription agreements entered into pursuant to or in connection with the
Placement Agreement.

  (c)  
All representations, warranties, and agreements of the Company herein or in the
Placement Agreement shall survive delivery of, and payment for, the Shares
purchased hereunder.

  (d)  
This Subscription Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery of a facsimile or PDF.

  (e)  
The provisions of this Subscription Agreement are severable and, in the event
that any court or officials of any regulatory agency of competent jurisdiction
shall determine that any one or more of the provisions or part of the provisions
contained in this Subscription Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription Agreement and this Subscription Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible, so long as
such construction does not materially adversely affect the economic rights of
either party hereto.

 

-3-



--------------------------------------------------------------------------------



 



  (f)  
All notices or other communications required or permitted to be provided
hereunder shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or the Purchaser, as applicable, at
the address for such recipient listed on the signature pages hereto or at such
other address as such recipient has designated by two days advance written
notice to the other parties hereto.

  (g)  
This Subscription Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. To the extent determined by such court, the prevailing party
shall reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of, any of its rights under this
Subscription Agreement.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.

                      COMPANY:    
 
                    WIRELESS RONIN TECHNOLOGIES, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    Address for Notice:    
 
                    Wireless Ronin Technologies, Inc.
5929 Baker Road, Suite 475
Minnetonka, MN 55345
Attention: Darin P. McAreavey
Facsimile: (952) 974-7887    
 
                    With a copy to:    
 
                    Briggs and Morgan, P.A.
2200 IDS Center
80 S. 8th Street
Minneapolis, MN 55402
Attention: Brett D. Anderson
Facsimile: (612) 977-8650    

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



                      PURCHASER:    
 
                      (Print Name of Purchaser)
   
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  Address:                          
 
                         
 
                         

         
Number of Shares:
   
 
   

         
Purchase Price Per Share:
   
 
   

         
Aggregate Purchase Price:
   
 
   

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLACEMENT AGENCY AGREEMENT

 

 